            Case 1:21-cv-01111-ELH Document 3 Filed 05/21/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 SYDNI DONNELL FRAZIER,

    Plaintiff,

    v.                                                    Civil Action No.: ELH-21-1111

 MELLISSA LYNN,

    Defendant.


                                        MEMORANDUM

         The above-captioned civil rights complaint, filed by Sydni Donnell Frazier pursuant to 42

U.S.C. § 1983, was received on May 6, 2021 (ECF 1, ECF 1-1), together with a Motion to Proceed

in Forma Pauperis. ECF 2. Plaintiff, who is self-represented, is currently incarcerated at Northern

Neck Regional Jail in Warsaw, Virginia (“Northern Neck” or “NNRJ”). He has sued Mellissa

Lynn, of the United States Marshal Service in Baltimore, alleging the violation of his Sixth and

Eighth Amendment rights while he was housed at Northern Neck. ECF 1-1 at 1.

         Specifically, plaintiff claims that, while at Northern Neck on February 2, 2021, and April

21, 2021, he was assaulted by staff members at NNRJ. ECF 1-1 at 1, 3, 4. He also claims that he

has been denied access to showers, housed in segregation, and had his mail illegally opened by jail

staff. See id. at 1-4. He seeks to hold defendant Mellissa Lynn responsible for his injuries because

she has failed to transfer him to a federal facility. See id. at 3, 4. Plaintiff seeks monetary

compensation and a transfer to a federal facility. ECF 1 at 3.

         In addition, plaintiff contends that defendant Lynn was notified on multiple occasions that

plaintiff had been verbally and physically assaulted, but that defendant Lynn said, “he’s not going
          Case 1:21-cv-01111-ELH Document 3 Filed 05/21/21 Page 2 of 4



no where until designated.” Id. at 3, 4. Plaintiff does not explain, however, what constitutional

violation stems from this alleged statement.

       Sections 1915(e)(2)(B) and 1915A of 28 U.S.C. require this Court to conduct an initial

screening of this Complaint and to dismiss a complaint that (i) is frivolous or malicious; (ii) fails

to state a claim upon which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b); see also Lomax v.

Ortiz-Marquez, 140 S.Ct. 1721 (2020).

       To comply with the Federal Rules of Civil Procedure, the Complaint must contain, at a

minimum, a short and plain statement of the claim that shows the plaintiff is entitled to relief and

a request for relief, see Fed. R. Civ. Proc. 8(a), and also the names of each defendant. See Fed. R.

Civ. Proc. 10(a). Additionally, under Rule 8(a), a pleading must “give the defendant fair notice of

what the plaintiff’s claim is and the grounds upon which it rests.” Swierkiewicz v. Sorema N. A.,

534 U.S. 506, 512 (2002) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Under Rule 8(d)(1),

each allegation in the Complaint should be “simple, concise, and direct.” A pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of action does not satisfy

Rule 8’s basic pleading requirements. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       A complaint drafted by a self-represented plaintiff is held to a less stringent standard than

those drafted by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); White v. White, 886

F.2d 721, 722-23 (4th Cir. 1989). And, a plaintiff who submits an inartfully pled complaint that

includes a potentially cognizable claim should have the opportunity to particularize the complaint

to define the issues and to name proper defendants. See Johnson v. Silver, 742 F.2d 823, 825 (4th

Cir. 1984).


                                                  2
           Case 1:21-cv-01111-ELH Document 3 Filed 05/21/21 Page 3 of 4



       Here, the Complaint is deficient because plaintiff does not identify as defendants any of

the individuals involved in the alleged incidents. Nor does he provide sufficient information

regarding the details of the alleged assaults. Additionally, plaintiff fails to provide any information

describing the context of his placement in segregation. Plaintiff also fails to identify who is

allegedly responsible for denying him shower access or requiring him to shower while shackled or

any other details about the issues he asserts have been ongoing since February 2021.

       Only one defendant is named in the suit. Although the Complaint provides a Maryland

address for the sole defendant, it is the street address for this Court, and does not establish

defendant as a Maryland resident. Therefore, the Court cannot be certain that there is diversity

jurisdiction. See 28 U.S.C. § 1332. And, as pleaded, federal question jurisdiction is not readily

apparent. Moreover, all of the incidents described in the Complaint occurred in Warsaw, Virginia.

Therefore, it is not clear that Maryland is the proper venue for this case.

       Plaintiff will be provided an opportunity to file an Amended Complaint. It is due within

28 days of the date of docketing this Order, and must include the necessary allegations regarding

the claims, as directed below.

       In drafting the Amended Complaint, plaintiff should include the name or description of

each individual he claims is responsible for the alleged wrongdoing; what federal law or

constitutional provision he is alleging they violated; the dates of the alleged incidents; a description

of the harm plaintiff suffered in each instance; who committed the particular acts or omissions; the

facts describing the actions taken or the omissions made by each individual defendant in support

of his claims; and the injuries suffered. Plaintiff will be provided a copy of the Court’s civil rights

complaint form to use for his Amended Complaint.




                                                   3
          Case 1:21-cv-01111-ELH Document 3 Filed 05/21/21 Page 4 of 4



       The general rule is that “‘an amended pleading ordinarily supersedes the original and

renders it of no legal effect.’” Young v. City of Mt. Ranier, 238 F.3d 567, 572 (4th Cir. 2001)

(quoting Crysen/Montenay Energy Co. v. Shell Oil Co., 226 F.3d 160, 162 (2d Cir. 2000)) (noting

exception for purposes of appellate review of claims dismissed in original complaint that were not

included in amended complaint). Therefore, the Amended Complaint must include all of the

allegations against each of the defendants, so that the Amended Complaint may stand alone as the

sole complaint in this action, to which defendants must respond.

       Failure to comply with this Order may lead to dismissal of the case, without prejudice.

       An Order follows.

Date: May 21, 2021                                                 /s/
                                                            Ellen L. Hollander
                                                            United States District Judge




                                                4
